Title: To James Madison from James Jay, 17 August 1808
From: Jay, James
To: Madison, James



New York Augst. 17. 1808

Suspense, My Dear Sir, is generally unpleasant, sometimes very injurious.  Allow me to remind you that when I found by your Letter that I was too late in my application for the vessel belonging to my Son in law and myself, to carry the 3d. government Dispatch to Europe, I immediately requested She might be employed to carry the 4th. Dispatch.  Having since heard nothing from you to the contrary, and presuming that no person in the shipping Line had a better claim to the favor of government than myself, I have hitherto indulged and still flatter myself with the expectation of meeting with success.  Besides the advantage of having a valuable Ship employed, instead of getting her bottom destroyed by worms in the river; and of having a convenient opportunity of sending my Son to the military school in Paris, I have a particular reason, at present, to request that you will be so good as to inform me, as soon as you can conveniently do it, whether I may rely on that Ship’s being employed by Governments for, the above purpose.  With great esteem I remain Dear Sir Your Very humble Servt:

James Jay

